Motion to dismiss appeal from order entered August 16, 1960 granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 5, 1961, with notice of argument for January 17, 1961, said appeal to be argued or submitted when reached. Motion to dismiss appeal from order entered September 2, 1960 granted, with $10 costs, unless the appellant procures ,the record on appeal and appellant’s points to be served and filed on or before January 5, 1961, with notice of argument for Januaiy 17, 1961, said appeal to be argued or submitted when reached. Motion for consolidation granted insofar as to allow appellant to have both appeals heard in one appeal book, without duplication of printing, upon condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 5, 1961, with notice of argument for January 17, 1961, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.